Citation Nr: 0946272	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  05-25 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
rotator cuff tear.

2.  Entitlement to service connection for a left shoulder 
rotator cuff tear.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 
1969.  He had additional service in the Air Force Reserves 
(USAFR).  The exact dates of his reserve service have not 
been verified.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  After the issuance of the rating decision, the 
Veteran's claims folder was transferred to the RO in Phoenix, 
Arizona.

The Veteran appeared and testified at a hearing held before a 
Decision Review Officer (DRO) at the RO in May 2006.  A 
transcript of the hearing has been associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran served on active duty in the U. S. Air Force from 
October 1965 to October 1969.  The Veteran's service 
treatment records (STRs) for that period are silent for 
symptoms or complaints of the claimed disabilities.  Private 
treatment records from the period of the Veteran's reserve 
service indicate that the Veteran sustained bilateral rotator 
cuff injuries and that he was diagnosed with having diabetes.  
A memorandum dated from February 2002 shows that the Veteran 
received an administrative discharge from the Air Force 
Reserve due to physical disqualification.  A memorandum 
entitled fitness determination indicates that the Veteran was 
physically unfit to perform his duties in the Air Force 
Reserve due to chronic left shoulder pain and limited range 
of motion resulting from the condition of his rotator cuff.  

Included in the Veteran's claims file is a Standard Form (SF) 
2801-1, Certified Summary of Federal Service, Civil Service 
Retirement System (CSRS), which notes the nature and dates of 
his military service.  The form notes that the Veteran was a 
member of the USAFR in May 1975 and April 1976 and a civilian 
employee of the Navy from 1986 to 1989 and the Air Force from 
1976 to 1986 and 1989 to 2002.  The Veteran indicated during 
his hearing before the DRO that his status as a civilian 
employee and Air Force Reservist was terminated by 
retirement.  Based on the testimony provided by the Veteran, 
it appears he served as a civilian employee with the Air 
Force and concurrently in the USAFR.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Generally, service 
connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2009); see Biggins v. Derwinski, 1 
Vet. App. 474, 477-478 (1991).

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by reserves 
for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c).  The term inactive duty training (INACDUTRA) is 
defined, in part, as duty, other than full- time duty, under 
sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] 
or the prior corresponding provisions of law.  38 U.S.C.A. 
§ 101(23); 38 C.F.R. § 3.6(d).  

The evidence of record shows that the Veteran served in the 
USAFR during the onset of his claimed disabilities.  
Personnel records showing the dates of ACDUTRA and INACDUTRA 
are not of record.  Accordingly, on remand, the Agency of 
Original Jurisdiction (AOJ) should contact the National 
Personnel Records Center (NPRC) and obtain those dates.  
Additionally, if and only if the Veteran's records show that 
he was engaged in "active military, naval, or air service" 
when during the injuries to his left and right shoulder 
rotator cuffs, the Veteran should be provided with a medical 
examination, to include a medical nexus opinion, for each 
claimed disability that the record shows was incurred during 
active service.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009); Duenas v. Principi, 18 Vet. 
App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).  

The record reflects that "borderline diabetes" was noted 
during a January 1988 physical.  It is not clear, however, 
whether diabetes mellitus was documented during periods of 
active duty for training (ACDUTRA).  On remand, reasonable 
efforts should be made to obtain the Veteran's reserve 
personnel records and reserve service medical records.

Additionally, if the Veteran had ACDUTRA for any of the dates 
where an elevated glucose level or diabetes mellitus were 
noted, the claim should be referred for a VA medical 
examination and a medical opinion as to whether diabetes 
mellitus had its onset or was aggravated during ACDUTRA or 
active service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the NPRC or 
the service department verify all periods 
of the Veteran's service while in the Air 
Force Reserves, to include verification of 
all dates of the Veteran's ACDUTRA and 
INACDUTRA.  Specifically, the RO should 
confirm the Veteran's periods of ACDUTRA 
and INACDUTRA during September 1999 
through December 1999, the time period of 
his claimed rotator cuff injuries.  
Additionally, the Veteran's periods of 
ACDUTRA and INACDUTRA during January 1988 
should be verified.  If records do not 
exist, or if the custodian does not have 
them, please have the provider indicate 
that information.

2.  If the evidence establishes that the 
Veteran had ACDUTRA or active duty when 
his glucose was elevated or his diabetes 
mellitus was diagnosed, then the RO should 
schedule the Veteran for a VA examination 
with an appropriate physician.  The 
examiner should be provided with a list of 
the verified periods of ACDUTRA.  The 
physician should be provided a copy of the 
claims file prior to the examination and 
should indicate in the examination report 
that a review of the claims file was 
conducted.  All necessary tests should be 
conducted.  The physician should provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that diabetes mellitus had its 
onset or increased in severity beyond any 
natural progress during a period of 
ACDUTRA or active service.

3.  Additionally, if the evidence 
establishes that the Veteran had ACDUTRA 
or INACDUTRA during the period of his 
claimed rotator cuff injuries in September 
1999 and December 1999, then the RO should 
schedule the Veteran for a VA examination 
with an appropriate physician.  The 
examiner should be provided with a list of 
the verified periods of ACDUTRA and 
INACDUTRA.  The physician should be 
provided a copy of the claims file prior 
to the examination and should indicate in 
the examination report that a review of 
the claims file was conducted.  All 
necessary tests should be conducted.  The 
physician should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the Veteran's left and right rotator cuff 
injuries were incurred or increased in 
severity beyond any natural progress 
during a period of ACDUTRA or INACDUTRA.

4.  Following the completion of the 
actions requested above, the claims should 
be readjudicated.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


